DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this TrackOne application filed on 0831/21
Claim Objections
Claims 10 and 12 are objected to because of the following informalities: dependency of claim 10 should be changed to depend from claim 1, and dependency of claim 12 should be changed to depend from claim 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 11, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6; the examiner is unable to determine the clear and concise meaning of “substantially non-reactive”. Does the Applicant mean inert? It is respectfully requested that this term be amended to include clear language. 
Reading claim 1, the examiner is unable to determine where is the filter located within the housing? It is respectfully requested that Applicant amend claim 1 to recite the location of the filter in relationship to the housing.
In claim 11, line 6; Applicant states “a photocatalytic particle”. Did the Applicant intend to recite “photocatalytic particles or layer”? The same applies to claims 12-13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 15-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki et al. (US 2016/0129432 A1).
Regarding claims 1 and 11, Ozaki et al. discloses and air purification system [0174] and a filter media [0001] comprising: 
a housing [0174] defining an inlet and an outlet; 
an impeller [0060 and 0174] operable to urge air along an air flow path between the inlet and the outlet; 
a filter media [0001] comprising: 
a fiber [0142] coated with a barrier coating [0194] that is substantially non-reactive to reactive oxygen species and hydroxyl radicals; 

a light source [0106] operable to illuminate the photocatalytic coating with the optical radiation;
a polymeric fiber [0142] comprising a glass coating, wherein a thickness of the glass coating is between about 10-200 nm [0146], wherein the glass coating conformally coats the polymeric fiber, wherein the glass coating comprises at least one of borates or silicates [0153]; 
a photocatalytic particle [0120] disposed on the glass coating; and 
a conductive material [0129] in electrical communication with the photocatalytic particle.
Regarding claim 2, the fibers [0142] in the Ozaki et al. air purification system are capable of transmitting at least 80% of optical radiation with a wavelength between about 280 and 400 nm.
Regarding claim 3, the fibers [0142] in the Ozaki et al. air purification system are considered as biodegradable polymers. 
Regarding claim 4, Ozaki et al. further discloses electrically conductive material [0129] in electrical contact with the photocatalytic material.
Regarding claim 5, Ozaki et al. discloses that the electrically conductive material is at least partially embedded [0130] in the barrier coating.
Regarding claim 6, Ozaki et al. discloses that the electrically conductive material covers at most 50% of a surface area of the barrier coating [0127 and 0130].
Regarding claim 7, Ozaki et al. discloses that the electrically conductive material is capable of being deposited on the barrier coating using electroless deposition or electroplating [0153 and 0206].
Regarding claim 8, Ozaki et al. discloses that the photocatalytic material is at least partially embedded [0129] in the barrier coating.
2 of optical radiation.
Regarding claim 10, the barrier coating in Ozaki et al.  is capable of transmitting at least 50% of optical radiation [0119] with a wavelength between 315-400 nm.
Regarding claim 12, Ozaki et al. discloses that the photocatalytic particle is embedded [0142] in the glass coating.
Regarding claim 13, Ozaki et al. discloses that at most 10% of a surface area of the photocatalytic particle is embedded [0142] in the glass coating.
Regarding claim 14, Ozaki et al. discloses that the conductive material comprises metal particles comprising at least one of nickel, copper, aluminium, tin, or zinc [0117].
Regarding claim 15, Ozaki et al. discloses further discloses islands (Fig.25A:202, 204, and 100) of the conductive material on the glass coating.
Regarding claim 16, Ozaki et al. discloses that a semiconducting metal oxide 0117]. 
Regarding claim 17, Ozaki et al. discloses that the metal particles are embedded in the glass coating [0129].
Regarding claim 18, Ozaki et al. discloses that the conductive material blocks at most 50% of optical radiation [0119] incident on the polymeric fiber.
Regarding claim 21, Ozaki et al. discloses that the polymeric fiber [0226] is poly (methyl methacrylate). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (US 2016/0129432 A1) as applied to claim 11, and further in view of Takada et al. (US 2012/0077668 A1).
Regarding claims 19-20, Ozaki et al. discloses different air purification systems [0174] that includes endcaps.
Ozaki et al. appears silent to disclose the use of recited polymers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798